DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-17 in the reply filed on 12/20/2021 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,8-12,14,16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al (US Pub No. 20160111461).


 	With respect to claim 1,  Ahn et al discloses a Substrate (710,Fig.7) including a first surface (top surface,Fig.7);  a charge storage portion (740,Fig.7) disposed in the substrate; a light-blocking pattern (760,Fig.7) disposed on the first surface overlapping the charge storage portion (Fg.7); and a low-refractive index pattern disposed on the light-blocking pattern (704,Fig.7). Ahn et al states it must be very transmissive (Para 102); however, it does not explicitly disclose that transmissive layer is low refractive. On the other hand, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Ahn et al such 


 	With respect to claim 8, Ahn et al discloses  a photoelectric conversion portion (PD,Fig.7) disposed in the substrate adjacent to the charge storage portion (Fig.7); a micro lens (701,Fig.7) disposed on the first surface of the substrate overlapping the photoelectric conversion portion (Fig.7), wherein the micro lens is spaced apart from the low-refractive index pattern in a direction perpendicular to the first surface of the substrate (in the Y direction,Fig.7).  however, Ahn et al does not explicitly disclose wherein a refractive index of the low-refractive index pattern is less than a refractive index of the micro lens. On the other hand, it would have been obvious t one of ordinary skill in the art at the time of invention to modify Ahn et al such that low refractive index layer has a lower index of refraction than the lens, in order to be able to fully transmit the light coming out color filter in to the photodiode region, and be able to get rid of the light which might be harmful to the pixel to get in the device.

 	With respect to claim 9, Ahn et al discloses wherein an edge of the micro lens overlaps with a portion of the low-refractive index pattern when viewed in a plan view (Fig.7).

With respect to claim 10, Ahn et al discloses further comprising: a photoelectric conversion portion (PD,Fig.7) disposed in the substrate adjacent to the charge storage portion (Fig.7); a second surface of the substrate disposed opposite to the first surface of the substrate (bottom surface,Fig.7); a storage gate disposed adjacent to the second surface of the substrate (SG,Fig.7)and configured to transfer charges generated from the photoelectric conversion portion to the charge storage portion (Abstract); and a deep device isolation portion disposed in the substrate between the photoelectric  conversion portion and the charge storage portion 

 	With respect to claim 11, Ahn et al discloses further comprising: a photoelectric conversion portion (PD,Fig.7) disposed in the substrate adjacent to the charge storage portion (Fig.7): a conductive pattern (SG,Fig.7)electrically connecting the photoelectric conversion portion to the charge storage portion; and a deep device isolation portion disposed between the photoelectric conversion portion and the charge storage portion in the substrate (750,Fig.7),  wherein the deep device isolation portion penetrates the substrate (Fig.7). 

 	With respect to claim 12, Ahn et al discloses a pixel array (Fig.2) including a plurality of pixels arranged in a row direction and a column direction (Fig.2), wherein each of the pixels comprises: a photoelectric conversion portion (PA,Fig.2); and a charge storage portion (SA,Fig.2) disposed from the photoelectric conversion portion in a diagonal direction (Fig.2) with respect to the row direction or the column direction (Fig.2); a micro lens on the photoelectric conversion portion (50,Fig.2). However, Ahn et al in fig.2 does not explicitly disclose and a low-refractive index pattern on the charge storage portion, wherein the micro lens is spaced apart from the low-refractive index pattern in a vertical direction, and wherein an edge of the micro lens overlaps a portion of the low-refractive index pattern when viewed in a plan view. On the other hand, Ahn et al in Fig.7 discloses a low-refractive index pattern (704,Fig.7) on the charge storage portion (Fig.7), wherein the micro lens is spaced apart from the low-refractive index pattern in a vertical direction (Fig.7), and wherein an edge of the micro lens overlaps a portion of the low-refractive index pattern when viewed in a plan view (Fig.7). It would have been obvious to one of ordinary skill in the art at the time of invention to utilize a low refractive layer in fig.7 in order to be able to completely transmit the light coming from the lens to the photodiode region.

"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

 	With respect to claim 16, Ahn et al does not explicitly disclose wherein the low-refractive index pattern includes a transparent photoresist material or a transparent thermosetting resin. On the other hand, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Ahn et al such that transparent photoresist material is used since it is both very transmissive and a good dielectric material for protecting the circuitory below the low refractive layer.

 	With respect to claim 17, Ahn et al discloses a substrate (710,Fig.7) including a first surface (top surface,Fig.7) and a second surface (bottom surface,Fig.7) disposed opposite to each other; a charge storage portion (740,Fig.7) disposed in the substrate; a light-blocking pattern (760,Fig.7) disposed on the first surface overlapping the charge storage portion (Fig.7); color filters (703,Fig.7) disposed on the first surface overlapping the charge storage portion and  overlapping the photoelectric conversion portions (Fig.7), the color filters covering the light-blocking pattern (Fig.7); a low-refractive index pattern on the light-blocking pattern (704,Fig.7), wherein an edge of each of the micro lenses overlaps with a portion of the low- refractive index pattern (Fig.7) when viewed in a plan view (Fig.7). 

However, Ahn et al in fig.7 does not explicitly disclose first, second, third and fourth photoelectric conversion portions arranged in a clockwise direction in the substrate to surround 

 	However, Ahn et al in Fig.2 discloses first (PA11,Fig.2), second (PA12,Fig.2), third (PA22,FIg.2) and fourth (PA21,Fig.2) photoelectric conversion portions arranged in a clockwise direction in the substrate to surround the charge storage portion (SA21,Fig.2); and micro lenses (50,Fig.2) overlapping the first to fourth photoelectric conversion portions (Fig.2), respectively, wherein the first and third photoelectric conversion portions are spaced apart from each other with the charge storage portion interposed therebetween (Fig.2) and are symmetrical with respect to the charge storage portion (fig.2), wherein the second and fourth photoelectric conversion portions are spaced apart  from each other with the charge storage portion interposed therebetween (Fig.2) and are symmetrical with respect to the charge storage portion (Fig.2).It would have been obvious to one of ordinary skill in the art at the time of invention to modify Ahn et al in Fig.7 according to the teachings of Ahn et al in Fig.2, so photodiodes surround the charge trapping structure, in order to make a pixel array to process multiple wavelengths of light. 

 	However, Ahn et al does not explicitly disclose and wherein a refractive index of the low-refractive index pattern is less than a refractive index of the micro lenses. On the other hand, it would have been obvious t one of ordinary skill in the art at the time of invention to modify Ahn .


Allowable Subject Matter
Claims 2-7,13,15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is the reason for allowance of claim 2, pertinent arts do not alone or in combination disclose: wherein a refractive index of the planarization layer is greater than a refractive index of the low-refractive index pattern.

The following is the reason for allowance of claim 3, pertinent arts do not alone or in combination disclose: wherein the low-refractive index pattern has a lens shape.

 	The following is the reason for allowance of claim 4, pertinent arts do not alone or in combination disclose: wherein the low-refractive index pattern has one surface parallel to the first surface of the substrate, and another surface having a convex  curvature. 

 	The following is the reason for allowance of claim 5, pertinent arts do not alone or in combination disclose: an anti-reflection layer between the substrate and the light-blocking pattern; and a color filter between the anti-reflection layer and the planarization layer,  wherein the color filter covers a top surface and a sidewall of the light-blocking pattern.



The following is the reason for allowance of claim 7, pertinent arts do not alone or in combination disclose:  wherein the low-refractive index pattern covers a top surface and both sidewalls of the light-blocking pattern, and wherein the low-refractive index pattern is in contact with the top surface and both sidewalls of the light-blocking pattern.

The following is the reason for allowance of claim 13, pertinent arts do not alone or in combination disclose: wherein the low-refractive index pattern and the micro lens each have curvatures, and wherein the curvature of the low-refractive index pattern is greater than the curvature of the micro lens.

The following is the reason for allowance of claim 15, pertinent arts do not alone or in combination disclose: wherein refractive indexes of the micro lens and the planarization layer are greater than a refractive index of the low-refractive index pattern, and 5 wherein the refractive index of the micro lens is greater than or equal to the refractive index of the planarization layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720. The examiner can normally be reached 10am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI NARAGHI/Examiner, Art Unit 2895